Name: Regulation (EEC) No 1939/72 of the Commission of 8 September 1972 on the conditions and procedures for the recognition of producers' organizations in the fishing industry
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 961 No L 207/10 Official Journal of the European Communities 9.9.72 REGULATION (EEC) No 1939/72 OF THE COMMISSION of 8 September 1972 on the conditions and procedures for the recognition of producers' organizations in the fishing industry Whereas catch conditions in coastal waters vary considerably from one region to another; whereas for this reason, the minimum catch fixed for producers' organizations in local inshore fishing areas could in certain cases prove too low to attain the objective for which the producers' organizations were set up, namely a sufficiently concentrated supply; whereas Member States should therefore be authorized, in the light of existing conditions, to fix a higher minimum catch for producers' organizations in local inshore fishing areas ; whereas these quantities must not, however, exceed those provided for producers' organizations for offshore fishing; Whereas sales contracts concluded by producers could hinder their future admission to a producers' organization ; whereas this drawback should bp remedied ; Whereas, to adapt production to the requirements of the market, specific measures on production and marketing must be adopted ; whereas furthermore, the content of these measures depends on the necessity for solving the problems in question in the short or long term; whereas the nature of the common rules binding members of producers' organizations should be defined ; Whereas the provisions relating to procedure for the granting and withdrawal of recognition should be supplemented, in particular by specifying the information to be supplied when the application is lodged; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Fishery Products ; ¢ THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 2142/701 of 20 October 1970 on the common organization of the market in fishery products, as amended by Regulation (EEC) No 2727/712 ; Having regard to Council Regulation (EEC) No 170/713 of 26 January 1971 on the recognition of producers' organizations in tlie fishing industry, and in particular Article 2 (2) and Article 3 thereof; Whereas Regulation (EEC) No 170/71 provides that a producers' organization must show that it is sufficiently active economically in order to obtain recognition ; whereas it is necessary to define this condition more accurately ; whereas producers ' organizations can only play their part in the common organization of the market if they are able to provide a concentrated supply sufficient in quantity, continually available and homogenous in quality ; whereas only producers' organizations with a minimum production meet this requirement; Whereas the composition of fishing fleets in the Community is extraordinarily varied ; whereas they range from small boats fishing in coastal waters or lagoons to very large vessels with facilities for processing on board ; whereas some boats fish for one product only, such as tunny and sardines, while others fish for a wide variety of products ; whereas the catches of these fleets therefore vary with the type of fishing; whereas for this reason the minimum production should be fixed for each type of fishing ; HAS ADOPTED THIS REGULATION: Article 1 1 OJ No L 236, 27.10.1970, p. 5 . 2 OJ No L 282, 23.12.1971 , p . 8 . 3 OJ No L 23, 24.1.1971 , p. 11 . This Regulation defines the conditions and procedures for the recognition of producers ' organizations other than associations of producers ' organizations . 962 Official Journal of the European Communities Article 2 fulfilled where a producers' organization, account being taken of the type of fishing mainly carried out by its members and the products or the group of 1 . The condition contained in Article 2 ( 1 ) (a) of products for which recognition is requested, produces Regulation (EEC) No 170/71 shall be considered as evidence to show that its catch is as set out below : Type of fishing Minimum annual catch (landed weight) 1 . Local inshore fishing (average time out : less than 2 days) Sardines, anchovy, mackerel other products 800 t or 200 t 2. Offshore fishing (average time out from 2 to less than 9 days) Shrimps other products 500 t or 2 000 t 3 . High-sea fishing (average time out : from 9 to less than 22 'days) Fresh tunny other fresh products salted fish 1 000 t or 15 000 t or 10.000 t 4, Deep-sea fishing (average time out : 22 days and over) Fresh products Frozen sardines Frozen tunny other frozen products salted fish 15 000 t or 5 000 t or 2 500 t or 15 000 t or 10 000 t 5. Specialized fishing Freshwater fish oysters mussels 50 t or 200 t or 500 t 2. However, Member States shall be authorized to fix higher minimum catches for organizations whose members engage in local inshore fishing provided that regional conditions require this . These minimum catches must not exceed those provided for organizations whose members carry out offshore fishing. 3 . Recognition of a producers' organization shall not be withdrawn if force majeure or natural conditions affecting fishing have not allowed that organization to reach the minimum annual catch referred to in paragraphs 1 and 2 of this Article. subparagraph of Article 5 ( 1 ) of Regulation (EEC) No 2142/70 must be laid down in writing. These rules shall comprise at least : ( a) as regards production : (aa) the establishment, before the beginning of the marketing year, of a supply balance-sheet indicating, in addition to estimated catches, a forecast of the various uses to which the products will be put : freezing, salting, smoking, processing into prepared and preserved fish and disposal for direct consumption; (bb) the establishment of a fishing plan, comprising appropriate measures to adjust, during the marketing year, fishing methods, and catching opportunities to meet demand; (cc) standardization of production (weight, size, sorting, presentation, packaging, etc); (dd) the quality of the product quality control, classification into quality grades ; The Member States shall be authorized not to apply the provisions of (bb) to producers ' organizations for local inshore fishing. Article 3 The obligation provided for in the first indent of the second subparagraph of Article 5 ( 1 ) of Regulation (EEC) No 2142/70 shall not cover the quantities of products for which the members concluded contracts before their admission to the organization provided that, before admission, they have informed the organization of the extent and duration of these contracts and have obtained its approval. Article 4 (b ) as regards marketing : The common rules on production and marketing referred to in the second indent of the second the provisions governing sales by producers ' organizations on the one hand and by its Official Journal of the European Communities 963 Article 6members on the other particularly as regards the concentration of supply, preparation for sale and common supply at the first marketing stage. 2 . Where necessary, further provisions shall be adopted to define the content and the extent of the rules on production and marketing. Article 5 1 . Member States shall decide on the application for recognition within four months of its receipt. 2. For the purposes of applying Article 4 of Regulation ' (EEC) No 170/71 , Member States shall exercise continuous supervision of the operation of recognized producers' organizations . 3 . Where a Member State refuses recognition to a producers' organization, it shall inform the Commission within two months of notifying the applicant of the decision, indicating the grounds for refusal. 4. The grounds for withdrawal of recognition shall be communicated to the Commission within two months. The following documents and information shall accompany any application for recognition : (a) the instrument establishing the organization ; (b) the statute ; Article 7 (c) list of persons entitled to act in the name of and on behalf of the organization; (d) list of activities justifying the application for recognition; (e) proof that the provisions referred to in Article 2 have been complied with. This Regulation shall enter into force, on the day following its publication in the Official Journal of the European Communities. It shall begin to apply three months after that date. This Regulation shall be binding in its entirety and directly applicable an all Member States. Done at Brussels, 8 September 1972. For the Commission The President S. L. MANSHOLT